Per Curiam.

Respondent was admitted to the Bar in the First Department on June 29,1954.
He was convicted in the Supreme Court, New York County, of the crime of larceny in the second degree, following his plea of guilty to the first count of an indictment which charged him with five counts of larceny in the second degree. Such crime is a felony (Penal Law, § 155.35).
Petitioner, the Association of the Bar of the City of New York, by this petition, seeks to have respondent’s name stricken from the roll of attorneys. Such action is mandatory. (Judiciary Law, § 90, subd. 4; Matter of Lindenauer, 41 A D 2d 400.)
*468The petition should be granted and respondent’s name stricken from the roll of attorneys.
Markewich, J. P., Lupiano, Steuer, Capozzoli and Lane, JJ., concur.
Respondent’s name struck from the roll of attorneys and counselors at law in the State of New York.